Title: To Alexander Hamilton from Stephen Cross, 18 October 1792
From: Cross, Stephen
To: Hamilton, Alexander


Newburyport [Massachusetts] October 18, 1792. “In my letter of May 25th I mentioned that I should make some Observations respecting my being removed from Office.… Had not the under officers a right to give the other Officers their whole pay or any part of it if they pleased, and what danger of abuse would arise there from if they did. The money represented to be passed by me.… was voluntary left in my hands without any agreement made or suggested by me or by my proposal.… What could be the reason of an enquiery whetter some of the under officers were not my near connections, was there any Impropriety in appointing them, or was it not A disgust some persons took on discovering my sons privately watching A Vessell where I suspected A Fraudelant design which I always ordered when I suspected such design it is a satisfaction howeve[r] to me that those People do not Pretend any neglect or Improper conduct in either of them.…”
